Citation Nr: 1409767	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-42 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for anal fissures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1992 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for anal fissures secondary to migraine headaches and assigned a noncompensable (0 percent) rating, effective November 13, 2009.  The RO later granted an increased rating of 10 percent for anal fissures, effective November 13, 2009, in a May 2011 rating decision.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his anal fissures for compensation and pension purposes in February 2010.  Evidence added to the file since that time suggests that his disability has worsened.  Specifically the Veteran testified at the April 2012 hearing that he wore a pad daily for leakage and that he had involuntary bowel movements about every other day.  The Veteran also submitted private treatment records supporting a worsening of his condition that have not been reviewed by the RO, nor has a waiver been submitted.  For these reasons the case is remanded for another VA examination.

In addition, in December 2010, the Veteran appointed the Texas Veterans Commission as his representative.  See the December 2010 Appointment of Veterans Service Organization as Claimant's Representative form (VA Form 21-22).  Upon review of the record, it does not appear that the representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to the RO certifying the case to the Board in November 2011.  The Veteran agreed to testify at his hearing without the benefit of representation.  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.  38 C.F.R. § 20.600 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his anal fissures.  Then make reasonable efforts to obtain any records identified.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to address the present severity of his anal fissures.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to identify any impairment associated with the Veteran's anal fissures to include the following:

(a)  Whether there is constant slight, or occasional moderate leakage; 

(b)  Occasional involuntary bowel movements, necessitating wearing of pad;

(c)  Extensive leakage and fairly infrequent involuntary bowel movements; or

(d)  Complete loss of sphincter control.

(e)  Also please state to what extent, if any, the Veteran's anal fissures affect his employment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Forward the claims folder to the Texas Veterans Commission and afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


